Title: General Orders, 29 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh. Monday April 29. 1782
                            Parole
                            C. Signs
                        
                        The Contractors for Supplying Provisions to the Garrison of West Point and its Dependencies are after the
                            first of May untill some Alteration is made in the desposition of the Army, to issue to the first and Second Massachusetts
                            Brigades, the third Regiment of Artillery and such other Corps or parts of Corps as may occasionally be Stationed at West
                            Point; they are also to supply the troops at the posts on the Eastern side of the river in that vicinity, the posts of
                            Kings Ferry, Dobbs Ferry and Fish Kill—An issuing Store must also be established by them at Newburgh or New Windsor—The
                            remainder of the troops are to be supplyed under the Contract for furnishing the moving Army.
                        The Commanding Officer of the Garrison of West Point will upon application of the Contractors give such
                            information as may be necessary, of the number of Rations to be issued from time to time at the Posts above Mentioned.
                        The System on which Provisions are in future to be issued, First when a regiment independent Corps or
                            Detachment, are to draw Provisions, their proper Quarter Master or some Commissioned Officer appointed in orders to do his
                            duty, shall make out and sign a Provision Return Setting fourth in Colums the Number of Persons, with their Ranks Or
                            Stations, the Number of days to be drawn for, the commencing and ending of the time, both days included, and the number of
                            rations, this Return to be Countersigned by the Commanding Officer of such regiment, Corps or detachment; When the
                            Contractors shall have issued the Provisions and have taken a reciept signed by the proper Quarter Master, or officer
                            doing his duty, by the Commanding Officer of a Detachment, Quarter Master Serjeant or some person in his absence, not
                            under the rank of Serjeant, this return and reciept so executed shall be admitted at the Treasury as a sufficient voucher
                            for the Contractors.
                        2ndly. All orders for Provisions for General Officers, and the Quarter Master General, and thier
                            families, shall be signed by themselves, or one of their Aids or Assistants; and a reciept signed by the Servant who shall
                            recieve it shall be a Sufficient voucher for the Contractors.
                        3rdly. No person whatever, in the departments of Quarter Master Genel and of Millitary Stores shall sign any
                            order or return for Provisions, excepting the Heads of those Departments, or such persons as shall be respectively
                            appointed by them to perform this business: of such appointments the Contractors are to have Notice in Writing—No returns
                            are to be made for any but those who are necessarily employed in the said departments and who do not draw Provisions in
                            any other Character The rations allow’d to each individual must be fix’t and the returns must Specify the Number, Stations
                            or occupations of the persons, the numbr of days to be drawn for, the Commencing and ending of the time, both days
                            included, and the Number of rations in the whole; This return with proper reciepts shall be sufficient vouchers for the
                            Contractors—No fatigue rations to be issued in either of the departments of Quarter Masters Generals or Military Stores
                            but by the particular Authority of the Superior Officer, a copy of whose orders must be Transmitted Monthly, with the
                            Contractors Accounts.
                        4thly. Hospital—No officer or other person whatever, belonging to the General Hospital, shall sign or
                            Countersign any orders or returns for Provisions, or Hospital Stores excepting the Superior Officer of that department at
                            the post or place where such Provisions or stores are necessary to be drawn, such Superior officer shall make out and sign
                            two returns as follows viz, One return for all the Sick and Convalescents under his care, sitting forth the Number of
                            persons, the Number of days to be drawn for, with the commencing and ending of the time, both days included the Number of
                            rations, and at what allowance ⅌ day for each class of sick or Convalescents—also pointing out by different lines, what
                            regiments or Corps the persons belong to, This return with a proper reciept, signed by the Steward of the Hospital will be
                            a voucher; he shall make and sign another return for himself and all the Officers and others under his Command or
                            direction, setting fourth the Number of persons with their rank or stations, in distinct Columns, the Number of days to be
                            drawn for, with the Commencing and ending of the time, both days included, and the number of rations, This return with a
                            proper reciept or reciepts will be a voucher—When such superior Officer draws an order for Hospital stores he shall
                            express the Articles in Words at ful length, and the Steward of the Hospital shall sign a proper reciept for them in like
                            words also—No fatigue rations to be allowed any person in the department, except by the order of the Physician or Surgeon
                            Genl, a Copy of which order to be Transmitted with the Contractors Accounts. 
                        5thly. All orders or returns for Provisions, for Prisoners of War at settled Posts must be signed by the Commissary of Prisoners or Town Major, is now to be Countersigned by our
                            Commanding Officer, if any—These returns must shew in proper Columns the Number of each rank and station as also the Women
                            and Children allowed to draw with the Number of rations to be drawn, the Number of days, with the Commencing and ending of
                            the time—No prisoners are to draw more than two thirds of a ration, and that without liquor, saving such who are allowed
                            otherwise by Capitulation; whose whole rations are allowed, Vegitables and other Articles are to be Substituted for the
                            liquor—In no returns is liquor to be drawn for the women with the prisoners, or any Compensation made for it, no
                            Provisions to be drawn for any Prisoners who are out at Work. 
                        6thly. the Commanding Officer of any Corps passing a post, shall sign the Orders for Provisions for such
                            Corps, to be Countersigned by the Commanding Officer of the Post if senior, But for Detachments not Commanded by a
                            Commissioned Officer, the order must be signed by the Officer then Commanding at the post. 
                        7thly, All soldiers acting as Servants with Arms, shall draw with their Corps, and all such soldiers who are
                            annexed to Officers and are without Arms shall be drawn for by the Officers respectively with whom they serve.
                        8thly, As all the victualling Returns are to be examined and checked at the War Office, in all the returns of
                            Regiments and independent Corps, the absentees will be accounted for on the back of the returns.
                    